Order reversed on the law and proceeding dismissed, without costs of this appeal to any party. Memorandum: This is an appeal from an order declaring an election for the office of supervisor held in the town of Lafayette, Onondaga county, N. Y., on November 4, 1941, to be void and directing the commissioners of election of Onondaga county to cancel or recall a certificate of election issued by them to the successful candidate. The order cannot be sustained. The board of canvassers of Onondaga county was a necessary party to the proceeding. (Election Law, § 330.) The court below suggested that it be made a party but the court’s suggestion was not adopted. The joining of the secretary of the board as a party was not sufficient to make the board itself a party to this proceeding. The certificate of election issued to appellant Hall was prima facie proof of the validity of his election. (People ex rel. Brown v. Board of Supervisors of Suffolk County, 216 N. Y. 732, 734.) The proof offered by the petitioner was not sufficient to overcome this presumption. There was no proof establishing the location of the division line between the towns of Lafayette and Onondaga. In the absence of proof as to the exact location of said line, there is nothing to indicate that the challenged voters were not legally qualified to vote in the town of Lafayette. A domicile, once established, as in this case, is presumed to continue. (Matter of Limburg v. Snyder, 253 App. Div. 844; affd., 277 N. Y. 725.) All concur. (The final order declares an election to be void, and orders the board of elections to cancel or obtain the return of a certificate of election.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCum, JJ.